Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. The Final Action had some formality errors, the formality error has been corrected. Applicant does not argue merit regarding to the Final Action in his AFCP filed on Feb. 12 2021. 
 


 Applicants’ amendment has required new grounds of rejection. New grounds rejection are therefore presented in the Office Action. Applicant’s argument is moot in view of the new ground rejection. Examiner would like to clarify his position as follows:
Applicant argues that “Barman is restricted to an image being subject to single optical character recognition step, and fails to disclose performing recognition on a first/second region of the image, by a first/second character recognition unit, of a first/second group of characters corresponding to the first/second region of the image.” (remark, page 8).
The Examiner respectfully disagrees. First, [t]he claims measure the invention.  See SRI Int’l v. Matsushita Elec. Corp., 775 F.2d 1107, 1121 (Fed. Cir. 1985) (en banc).  During prosecution before the USPTO, claims are to be given their broadest reasonable interpretation, and the scope of a claim See In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321 (Fed. Cir. 1989); In re Prater, 415 F.2d 1393, 1404-05 (CCPA 1969). Second, the terms “first and second region” and “first and second character recognition unit" are broad terms and are not defined in the claim 1, thus, the terms are given their broadest reasonable interpretation.  The Examiner properly mapping the term “first and second region” to any region or blocks/subblock or area; and “first and second character recognition unit” to any character recognition unit (first and second character recognition may be the same type of character recognition unit under BRI).  Furthermore, even though Barman does not explicitly mention the word “first and second region”,  Barman clearly teaches that the block and sub-blocks for character recognition (see Fig. 2C and 2D [0019], [0059]-[0063]), which the claimed terms are read upon. Moreover, claimed language "character recognition unit”" is being interpreted broadly and reasonably that means any means related to character 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first character recognition unit”, “a measuring unit”, “a determination unit”, “a selection unit”, and “a second  in claims 13, “the first character recognition unit” in claim14, “the second character recognition unit” in claims 14-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1). Determining the scope and contents of the prior art.
2). Ascertaining the differences between the prior art and the claims at issue.
3). Resolving the level of ordinary skill in the pertinent art.
4). Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
.

Claims 1-3, 5-13, 15 and 17 are rejected under 35 U.S.C. 103(a) as being anticipated by   Barkan et al. (US 2014/0212039 A1, a reference of PTO 1449, hereinafter Barman) in view of Barman  (US 2015/0010233 A1, a reference of record).
As to claim 1, Barkan discloses that an image processing method for recognizing characters included in an image, the image processing method ([0008]-[0009]), comprising:
performing recognition on a first region of the image, by a first character recognition unit, of a first group of characters corresponding to a first region (Fig. of the image (Fig. 2A, and 2D  [0020]-[0022],[0059]-[0063], character 266A, 266, B and 266C);

determining whether further recognition is to be performed based on the confidence measure (Fig. 2A and 5, [0109]-[0114]));
selecting a second region of the image that includes the first region, if it is determined that further recognition is to be performed ([Fig. 2A, 3A and 3B [0077], [0079]-[0086] recognition of a word/second region); and
performing further recognition on second region of the image, by a second character recognition unit,  of a second group of characters corresponding to the second region of the image (Fig. 2A, 2H, 3A and 3B [0077], [0079]-[0086] recognition of a word/second region).

Barman further discloses that character level and word level recognition for another embodiment (Fig. 4, 220 and 230, [0016], [0047]-[0049], [0060]-[0065], binarizing the gray scale image, OCR the binarzed image for character level, and word decoding to recognition the word).
Barman separately recognizing the character level and word level based on confidence value would be increased the accuracy of the character recognition. 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the well-known scheme of second embodiment of  Barman  with the well-known technique in image processing of Barkan because the combination is nothing more than a “predictable use of prior art elements according to their   KSR, 550 U.S., at 417.

As to claim 2, the combination of Barkan and Barman further discloses that the method according to claim 1, further comprising:
performing recognition on a plurality of first region of the image, by the first character unit, of a plurality of first groups of characters corresponding to a plurality of first regions of the image (Barkan, Fig. 2A and 2H, [0020]-[0021], [0062]-[0064],  [0109]-[0111]; Barman, [0047]-[0049], [0060]-[0065]);
calculating a confidence measure for each of the first group of characters (Barkan, Fig. 2A, 3A and 3B [0077], [0079]-[0086]);
determining whether further recognition is to be performed for each of the first group of characters, based on the corresponding confidence measure (Fig. 2A, 2Hand 5,  [0020]-
when it is determined that further recognition is to be performed (Barkan, Fig. 2A, 2H and5, [0020]-[0021], [0062]-[0064],  [0109]-[0111]); and
performing further recognition of a plurality of second groups of characters corresponding to the plurality of second regions of the image (Barkan, Fig. 2A and 2H, [0020]-[0021], [0062]-[0064],  [0109]-[0111]; Barman [0047]-[0049], [0060]-[0065]).
As to claim 3, Barkan further discloses that the method according to claim 2, wherein
determining whether further recognition is to be performed comprises selecting a maximum number of first groups of characters (Fig. 2D, 2H, 3A 330 all complete recognized characters 266A, 266, B and 266C (maximum)), based on the confidence measure for each of the first group of characters (Fig. 
As to claim 5, Barkan further discloses that the method according to claim 1,  wherein the confidence measure is based on at least one of:
a maximum weight for all of the characters of the first group of characters (Fig. 5, [0109]-[0114], highest confidence).
As to claim 6, Barkan further discloses that the method according to claim 1, wherein it is determined that further recognition is to be performed if the confidence measure is below a threshold value ([0021], [0048]).
As to claim 8,the combination of  Barkan and Barman further discloses that the method according to claim 1, wherein further recognition of the second group of characters is customized to at least one of:

As to claim 10,  Barkan further discloses that the method according to claim 1, wherein the second region further comprises words that are identified as being adjacent to the first region (Fig. 2D [0024]-[0026],[0059]-[0064], neighboring character).
As to claim 11,  Barkan further discloses that the method according to claim 1, wherein the second region further comprises words that are identified as being on the same line of text as the first region (Fig. 2A,2D,  2H and5, [0020]-[0021], [0062]-[0064],  [0109]-[0111]), same row and neighboring characters).
As to claim 12,  Barkan further discloses that the method according to claim 1, wherein the second region further comprises words that are identified as providing context to the first region 
As to claims 13, 15 and 17, the claims corresponding system and medium claims to claims 1 and 8, the discussions are addressed with respect to claims 1 and 8. 
As to claims 9 and 16,  Barkan does not explicitly mention neural network, which is well known in the art.
Barman, in an  analogous environment, teaches  further recognition of the second group of characters makes use of a neural network that has been trained to recognise a plurality of strings of words ([0077]-[0082], [0084]-[0085]).
utilizing neural network to train and recognize characters by Barman1 has the advantage of accurately doing OCR. 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the well-known scheme of Barman with the well-known technique in image processing of  Barkan because the combination is nothing more than a “predictable use of prior art elements according to their established functions.” Id. at 417.
 As to claim 7, Barman further discloses that the method according to claim 1, wherein it is determined that further recognition is to be performed if the first group of characters correspond to text in the first region that is identified as having at least one of:
a height that is below a threshold value ([0046], [0056]-[0057], [0075]-[0078], [0097] re-binarizing the block). 

Claims 4 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Barkan and Barman, further  in view of Gross et al. (US 8755604 B1,a reference of record, hereinafter Gross).
As to claim 4, Barkan further discloses that the method according to claim 1, wherein
recognition of the first group of characters  ([0020]-[0021]) and feature extraction ([0029]-[0034]), but  does not mention glyph comparing, which is well known in the art.

feature extraction, wherein the first region is compared to a plurality of features of a glyph (col. 9 l. 38-col. 19 l. 58).
	 Cross’s scheme of comparing regions to a plurality of features of a glyph for increasing the accuracy of character recognition.
 Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the well-known scheme of  Cross with the well-known technique in image processing of Barman because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  Id., at 417.
As to claim 14, all the limitations are addressed with respect to claim 4.





					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGGE WU whose telephone number is (571)272-7429.  The examiner can normally be reached on IFP schedule Mon-Thur. every week.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang  can be reached on (571)272-7023.  The fax phone number for the 
information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JINGGE WU/Primary Examiner, Art Unit 2663